UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1327



In Re:   ROBERT SAWYER,

                Petitioner.




    On Petition for Writ of Mandamus.       (3:07-cr-00175-RLW-1)


Submitted:   September 14, 2009        Decided:    September 24, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Sawyer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert   Sawyer   petitions   for   a   writ    of    mandamus,

alleging the district court has unduly delayed acting on his

motion filed under 28 U.S.C. § 2255 (2006).        He seeks an order

from this court directing the district court to act.           Our review

of the docket sheet reveals that on April 8, 2009, the district

court filed a memorandum opinion and entered an order denying

the § 2255 motion and dismissing with prejudice.           Accordingly,

because the district court has recently decided Sawyer’s case,

we deny the mandamus petition as moot.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         PETITION DENIED




                                  2